Citation Nr: 0826852	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-41 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to coronary artery disease status post bypass 
graft times five, claimed as due to medical treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran service in the Army National Guard from November 
1960 to July 1961, and in the Army from October 1961 to 
August 1962

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the VA regional 
office (RO) in Waco Texas which denied compensation under 
38 U.S.C.A. § 1151 for coronary artery disease.  

The Board remanded the case for additional development in 
April 2006.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

The only competent medical evidence shows that the disability 
due to coronary artery disease status post bypass graft times 
five was not due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment, and that the 
proximate cause of any such disability was not an event which 
was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for disability claimed as due to medical treatment provided 
by the VA are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.361 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification and assistance with 
respect to substantiating a claim for compensation pursuant 
to the Veterans Claims Assistance Act of 2000.  Initially, 
the Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The communications, such as 
letters from the RO dated in March 2004, June 2004, April 
2006, and July 2006 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The initial letter was issued prior to any 
adjudication of the claim, and specifically addressed the 
criteria for establishing entitlement to compensation under 
§ 1151.  The claim was readjudicated following the issuance 
of the later letters.  There has been no prejudice as a 
result of the timing of the letters.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  The examination 
report reflects that the examiner reviewed the claims file 
and computerized treatment notes, and the examiner rendered a 
fully informed opinion.  His available VA treatment records 
have been obtained.  He has declined a hearing.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disability due to inadequate treatment for heart disease 
provided at a VA Medical Center.  He asserts that the VA 
physicians failed to diagnose his coronary artery disease, 
and did not operate in a timely manner.  He asserts that if 
he had been diagnosed and treated in a more timely fashion, a 
myocardial infarction might have been avoided and the artery 
grafts might not have been necessary.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Under that provision, a veteran who 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA medical or surgical 
treatment, is entitled to compensation in the same manner as 
if such disability were service connected.  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that, for claims filed prior to October 1, 
1997, a claimant was not required to show fault or negligence 
in medical treatment in order to establishes entitlement to 
benefits under 38 U.S.C.A. § 1151.  However, the statue was 
amended, effective in October 1997, to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable 
event.  Those amendments apply to claims for compensation 
under 38 U.S.C.A. § 1151 which were filed on or after October 
1, 1997.  VAOPGCPREC 40-97.  As the veteran's claim was filed 
in January 2004, the version of § 1151 that is applicable to 
this case is the amended version.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments to 38 U.S.C.A. § 1151 made by Public Law 104-
204, and in effect when the veteran submitted this claim, 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

In determining whether a veteran has "additional" 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).  The governing regulation specifies that 
continuance or natural progress of a disease for which VA 
furnished care cannot be considered caused by the VA care 
unless there was failure to timely diagnose and properly 
treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).  In this case, the 1151 claim is not based on 
surgery or some other type of procedure in which a consent 
form would have been executed.  Therefore, no further 
discussion of informed consent is required.  

The evidence reflects that the veteran was seen on various 
occasions at a VA medical center for complaints including 
chest pain.  In August 2002, it was noted that he continued 
to have left upper chest discomfort but no significant 
symptoms or radiating feelings to the left underarm.  He also 
reportedly continued to have acid reflux with hamburgers and 
French fries being the most major antagonist.  In December 
2002, he reported having a ten year history of chest and neck 
pain.  In an addendum, it was noted that he had a history of 
GERD, diverticulosis, hyperlipidemia and back pain.  He 
denied any acute cardiac chest pain, shortness of breath or 
palpitations.  It was noted that he had recently been treated 
for H pylori.  

A record dated in March 2003 notes that the veteran denied 
chest pain, palpitations and had no GI complaints.  Later in 
March 2003, a GI clinic note shows that he had a history of 
longstanding reflux symptoms.  The assessment was 59 year old 
male with GERD.  In April 2003, while participating in a 
study on the role of acid in the development of Barrett's 
esophagus, it was noted that his history included atypical 
chest pain.  In April 2003, it was stated that a cardiac 
workup had been negative for coronary artery disease.  

In August 2003, the veteran presented to urgent care for 
substernal chest pain.  Tums provided no relief.  An EKG 
noted ischemic changes in the lateral leads.  The assessment 
was angina with ischemia changes on EKG and troponins 7.6, 
and GERD.  Subsequent evaluation resulted in a diagnosis of 
myocardial infarction.  The veteran later underwent a bypass 
graft times five in June 2004.  

In a VA medical opinion dated in August 2006, a physician 
reviewed the veteran's records and concluded that the veteran 
was afforded appropriate treatment by the VA.  Although the 
report contains a note initially indicating that the C-file 
was not available, a subsequent notation indicates that the 
file was reviewed.  As that report contains a history 
containing many details of past treatment, it is clear that 
the examiner did in fact have the claims file and the 
statement that it was not available was in error.  The 
examiner reviewed the details of treatment by the VA since 
2001.  The examiner noted that the veteran had reported a 
family history of heart disease to the VA, but a stress test 
done in 2001 had been normal with METS of 10, and he had no 
EKG changes.  The examiner concluded that there was no 
carelessness, negligence, lack of proper skill or error in 
judgment, or similar instance of fault by the VA.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that the medical opinion 
indicates that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical care.  Thus, the 
opinion of the physician who provided the opinion is entirely 
unfavorable to the veteran's claim.  

Although the veteran had reported his own belief that he 
received substandard care, those statements by the veteran 
are not sufficient support the claim.  Although the veteran 
sincerely believes that his complications were due to 
improper VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, the competent medical evidence, the VA opinion, 
shows that the additional disability was not proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, and that the 
proximate cause of any such disability was an event which was 
reasonably foreseeable.  The occurrence of a complication 
does not, in and of itself, demonstrate fault.  38 C.F.R. 
§ 3.361(c)(1).

Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability due to coronary artery disease claimed as due to 
inadequate medical treatment provided by the VA are not met.  
The preponderance of the evidence weighs against the claim 
for compensation under 38 U.S.C.A. § 1151, and the provisions 
of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  The 
claim must be denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability due to 
coronary artery disease status post bypass graft claimed as 
due to medical treatment provided by the VA is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


